


Exhibit 10.8




STOCK SUBSCRIPTION AGREEMENT FOR DIRECT STOCK PURCHASES


Pursuant to the terms and conditions of The Davey Tree Expert Company 2014
Omnibus Stock Plan, as such may be amended, and upon the additional terms and
conditions set forth below, I hereby subscribe to purchase
____________________________________________ (_______) Common Shares, $1.00 par
value, of The Davey Tree Expert Company, at a price of $ _______ per share, for
a total price of ______________________________ Dollars ($___________), on this
____ day of _________, 20__ (this “Subscription”):


1.
I acknowledge that I have received the Plan Prospectus and agree to be bound by
the terms of The Davey Tree Expert Company 2014 Omnibus Stock Plan and the Rules
of the Compensation Committee promulgated thereunder (collectively, the “Plan”)
as well as the restrictions on transfer of the Common Shares purchased by me
included in the Plan and The Davey Tree Expert Company’s Amended Articles of
Incorporation. I agree that the certificate for my Common Shares may contain a
statement regarding those restrictions.



2.
This Subscription Agreement for Direct Stock Purchases and the Plan contain the
entire agreement between The Davey Tree Expert Company and me regarding the
purchase of the Common Shares. No oral or written agreement, representation or
condition, other than those contained in this Subscription Agreement or the Plan
will be binding upon The Davey Tree Expert Company.



3.
I am acquiring the Common Shares for my own account for investment and not as a
nominee of, or with an intent to distribute those Common Shares to, any other
person.

4.
I have the power, authority and legal capacity to sign this Subscription
Agreement and to purchase the Common Shares.

5.
I represent and warrant that, including this Subscription, I have not purchased
and will not purchase more than 5,000 Common Shares under the direct stock
purchase program of the Plan during this calendar year.

6.
Any cash payments received for subscriptions pursuant to this Subscription
Agreement in Canadian Dollars will be converted from Canadian Dollars to United
States Dollars at the currency exchange rate of ________ and the Common Shares
purchased will be based on United States Dollar.

7.
This Subscription Agreement will be governed by and interpreted under the laws
of the State of Ohio, without giving effect to the principles of conflicts of
law of the State of Ohio.



8.
This Subscription Agreement will be binding on The Davey Tree Expert Company
only when accepted and signed by an authorized officer at its Kent, Ohio office.
The Compensation Committee of The Davey Tree Expert Company reserves the right
to reject any subscription in whole or in part.



[Signature Page Follows]


























--------------------------------------------------------------------------------










PLEASE PRINT


Name
 
 
 
 
 
 
 
 
 
 
(First)
 
(Initial)
 
(Last)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Address
 
 
 
 
 
 
 
 
 
 
 
(Number & Street or Route Number)
 
 
(Country)
 
 
 
 
 
 
 
 
 
 
City
 
 
 
 
State
 
 
Zip Code
 
 
 
 
 
 
 
 
 
 
 
Telephone number
(
)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



PAYMENT:


I attach my check, draft or money order (no cash accepted) payable to THE DAVEY
TREE EXPERT COMPANY, in the amount of $            . No Common Shares will be
issued until payment in full is received for the Common Shares subscribed.


SIGNATURE




Executed (two copies) this
 
day of
 
,
20


 
,
at
 
 
 
 
 
 
 
 
 
 
(City)
 
.
 
 
 
 
 
 
 
 
(State)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(Signature of Subscriber)
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 



ACCEPTANCE:
 
 
 
 
 
 
 
THE DAVEY TREE EXPERT COMPANY
 
 
 
 
 
 
By:
 
 
 
 
 
(Authorized Signature)
 
 
 



        


